             Case 5:19-cv-00834-DAE Document 18 Filed 01/08/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   San Antonio Division

MALIBU MEDIA, LLC,
Plaintiff,
                                                     CIVIL ACTION NO. 5-19-CV-00834-DAE
vs.

JOHN DOE,
Defendant.


      DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION OF TIME TO
              RESPOND TO PLAINTIFF’S MOTION TO STRIKE

        Defendant John Doe respectfully requests that the Court enter an order granting a 7-day

extension for Defendant to respond to Plaintiff Malibu Media, LLC’s Motion to Strike Defendant’s

Affirmative Defenses [Dkt. 16]. In support of this motion, Defendant states as follows:

        1.       On January 7, 2020, Plaintiff filed a motion to strike Defendant’s affirmative

defenses [Dkt. 16].

        2.       The current deadline for Defendant’s response to Plaintiff’s motion to strike is

January 14, 2020. L.R. CV-7(c), 7(e)(2).

        3.       Defendant requests that the Court extend the deadline to respond to Plaintiff’s

motion to strike be extended to January 21, 2020.

        4.       Good cause exists to grant this motion. Counsel for Defendant currently have a

significant caseload, including a proposed scheduling order deadline and deadline to respond to

Plaintiff’s motion to dismiss in this case.

        5.       The requested 7-day extension is not being sought for the purpose of delay, but

rather so Plaintiff can fully investigate the legal arguments made in Plaintiff’s motion and provide

a well-reasoned and succinct response to the Court.


                                                 1
               Case 5:19-cv-00834-DAE Document 18 Filed 01/08/20 Page 2 of 3




          6.       The extension of time will not prejudice Plaintiff as this case is still in its initial

stages.

          7.       Counsel for Defendant conferred by e-mail with counsel for Plaintiff on January 7-

8, 2020. Counsel for Plaintiff indicated that Plaintiff is not opposed to the extension sought.

                                            PRAYER FOR RELIEF

          For the reasons stated and good cause shown, Defendant respectfully requests the Court

extend the deadline to respond to Plaintiff’s motion to strike to January 21, 2020. A proposed order

is attached.



Dated: January 8, 2020                                            Respectfully submitted,

                                                                  /s/ JT Morris

                                                                  JT Morris
                                                                  Texas State Bar No. 24094444
                                                                  jt@jtmorrislaw.com
                                                                  Ramzi Khazen
                                                                  Texas State Bar No. 24040855
                                                                  ramzi@jtmorrislaw.com
                                                                  JT MORRIS LAW, PLLC
                                                                  1105 Nueces Street, Suite B
                                                                  Austin, Texas 78701
                                                                  Telephone: (512) 717-5275
                                                                  Fax: (512) 582-2948

                                                                  Attorneys for Defendant John Doe




                                                     2
          Case 5:19-cv-00834-DAE Document 18 Filed 01/08/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that on January 8, 2020, I electronically filed the foregoing with the Court

using CM/ECF, and served on the same day all counsel of record via the CM/ECF notification

system.



                                                    /s/JT Morris
                                                    JT Morris




                                               3
